Pierce, J.
These are actions of tort brought by the plaintiffs, who are husband and wife, to recover damages for personal injuries sustained by a collision of two automobiles, one owned by Eugene E. McCarthy and the other by the defendant, John C. Ward. The cases were tried together to a jury with two other cases, Ward v. McCarthy and McCarthy v. Ward. In the last named cases the jury found for the defendants. In the two entitled Dumas v. Ward, the jury found in each case for the plaintiff. The same exceptions to the admission of testimony and to the refusals of the presiding judge to instruct the jury as requested were saved by the defendant in each case.
The facts appearing in the meagre record are, in substance, that on the night of the accident the plaintiff Mrs. Dumas became apprehensive that she was about to be confined and called a physican, who advised her husband to take his wife at once to a hospital; that the physician suggested that the husband get one McCarthy, who lived directly across the street, to take them. It further appears that McCarthy at that time was doing a taxi business, carrying people around for hire if they wanted him to do so. It further appears that at a quarter of one in the morning Dumas saw McCarthy and asked him to carry himself and his wife to the Memorial Hospital in Worcester; that McCarthy said “certainly,” and thereafter drove his machine with the plaintiffs riding in it until the collision with the machine of the defendant on Main Street, Worcester. Subject to an exception by the defendant, McCarthy was allowed to answer “No, sir” to the question, “Were you to get any pay?” “No, sir” to the question “Was there any agreement you were to be paid for this?” and “Just as a neighborly act, naturally as anybody would,” to the question, “Were you doing it as a neighborly act?”
At the close of the evidence the defendant duly requested the following instructions to the jury:
“1. If the negligence of the plaintiff, McCarthy, contributed to the accident, he cannot recover.
“2. If the negligence of the plaintiff, McCarthy, contrib*501uted to the accident, the plaintiffs, Ovide and Eva Dumas, cannot recover.
“3. Upon all the evidence as to the plaintiff, McCarthy, bringing the plaintiffs, Ovide and Eva Dumas, in his car to the point of accident, if the negligence of the plaintiff, McCarthy, contributed to the accident which there took place no one of the plaintiffs, McCarthy, Ovide and Eva Dumas, can recover.
“4. Upon the request of the plaintiff, Ovide Dumas, to the plaintiff, McCarthy, that he take him and his wife to the Memorial Hospital, if nothing whatsoever was said as to whether the plaintiff, McCarthy, was or was not to be paid for so taking them, there was a legal presumption that the services of the plaintiff, McCarthy, were for hire and were not gratuitous.
“5. If the plaintiff, McCarthy, conveyed the plaintiffs, Ovide and Eva Dumas, to Worcester upon the request of Ovide Dumas that he should take them to the Memorial Hospital in said Worcester, then the plaintiffs, Ovide and Eva Dumas, were not guests or invitees of the plaintiff, McCarthy, but were, in so going to Worcester, engaged upon their own enterprise, and thé plaintiff, McCarthy, was in so going, acting as their agent.
“6. If the plaintiff, Eva Dumas, directed her husband, Ovide Dumas, to request the plaintiff, McCarthy, to take them to Worcester, or if she knew that he did so request the plaintiff McCarthy, and acquiesced in said request, then she stands as to her rights in the same legal position as the plaintiff, Ovide Dumas.”
The defendant contends in support of his exception to the admission of the answers of McCarthy and to the refusal to give the requested instructions, that the finding for the defendants in the first two named actions “was, of course, a finding that the negligence of each of them contributed to the accident”; and that the finding for the plaintiffs in the last named actions “was, of course, a finding that they were ‘guests’ of McCarthy. Otherwise, they could not have recovered, he being found negligent.” On the record of these actions no facts whatsoever are stated from which it can be *502inferred that each driver of the colliding machines was negligent. The finding of the jury for the defendants, so far as the record discloses, is consistent with a collision which resulted as a pure accident. Boyd v. Boston Elevated Railway, 224 Mass. 199, 202. See also Sullivan v. Old Colony Street Railway, 200 Mass. 303, 308.
If we assume the negligence of McCarthy, it follows that it was legally proper to show the relation between McCarthy, as the owner and driver of the machine, and the Dumases; the order of proof being entirely within the discretion of the court. The evidence that McCarthy was in the business of renting automobiles and that he drove the machine which the plaintiffs had hired, if they were not his guests, warrants a finding, in the absence of countervailing circumstances not showm by the record, that they as mere passengers had no control over the driver, McCarthy, and that they were not engaged in a joint undertaking with him. Whether the plaintiffs were guests or passengers, the negligence of McCarthy, if such there were, is not imputable to them. The exceptions to the charge of the trial judge therefore must be overruled. In the driving of his own machine he was not, in either alternative relation, the servant of the plaintiffs whose orders and direction he was bound to obey. Randolph v. O’Riordan, 155 Mass. 331, 333. Shultz v. Old Colony Street Railway, 193 Mass. 309, 323. Tornroos v. R. H. White Co. 220 Mass. 336. Griffin v. Hustis, 234 Mass. 95.
The jury under the instructions of the trial judge must have found that the plaintiffs were not careless and that no carelessness of theirs contributed to the injury. The defendant does not contend that there was no evidence that the negligence of the defendant produced or contributed to the injury sustained by the plaintiffs. Upon the facts showm by the record the evidence was received rightly, and there was no error in refusing to give the requested instructions.

Exceptions overruled.